Mr. Justice Sterrett
delivered the opinion of the court February 7th, 4887.
If the bonds and bank stock in controversy were the subjects of valid trusts, impressed upon them by the testator in his lifetime in favor of his children and so remained until after his decease, they were not his property in his own right at the time of his death in 1884, and hence appellant, claiming as his widow against the will, has no interest in the securities or the proceeds thereof.
For reasons given in the opinion of its learned president, we think the Orphans’ Court was clearly right in holding that the securities in question were the subjects of express trusts, created by the testator in favor of his children respectively and unaffected by anything that occurred prior to his death. The decree might well be affirmed on that opinion without attempting to further vindicate its correctness by adding anything thereto.
About the year 1856, nearly fourteen years before his marriage to appellant, testator inaugurated the scheme of providing a fund for the benefit of each of his children, by setting apart from time to time various small sums of money for that purpose. In 1875, the fund thus accumulated was represented in part by ten $1000' bonds of the Lehigh Coal and Navigation *209Company, which on their face were payable to bearer, with the right to have them registered and made transferable on the books of the corporation. On June 2d of that year, testator executed two assignments of these bonds, one, embracing five of them designated by their numbers, to himself “ Jolm Dickerson, trustee for Charles Thompson Dickerson,” and the other, embracing the remaining five, designated in same way, to himself, “trustee for Thomas Jefferson Dickerson.” These assignments, duly executed and witnessed, were delivered to the company as evidence of the respective equitable interests of his sons in said bonds. At the same time, he had the bonds themselves registered on the books of'the company, in his own name as trustee for each of his sons by name. He also indorsed on each of the bonds, and had same approved by the company, that they had been thus duly transferred and assigned on the books of the corporation by him to himself as trusted for his sons. In addition to all this, the five bonds thus impressed with a trust in favor of his son Charles were placed in an envelope on which testator made this indorsement: “ These bonds belong to John Dickerson in trust for Charles Thompson Dickerson, and were purchased for him from a fund created by the saving of small sums of money from the day of his birth and set apart for his special benefit.” Signed, “John Dickerson.” The five bonds in trust for his son Thomas Jef-' ferson were in like manner placed in ánother envelope simp1 larly indorsed. Afterwards testator frequently spoke of these bonds to several persons, including appellant, as investments made for his children. After his death the bonds enclosed in' the envelopes, as above described, were found among his papers in the safe which he had rented from the “Fidelity Insurance Trust and Safe Deposit Company.” On the books of the Lehigh Coal and Navigation Company they remained, unchanged, in his name as trustee for his sons respectively. The original assignments also were in the possession of the company and still remain there.
The trust of 15,000, Philadelphia and Reading5Railroad bonds, in favor of testator’s daughter, Grace Darling O’Connell, is substantially a counterpart of those in favor of his sons, above described.
That in favor of his daughter, Mrs. Manning, is different in form but equally effective. It consists of twenty-seven shares of Farmers and Mechanics bank stock, the certificate of which was deposited with the bank, together with testator’s declaration of trust that he held the same as trustee for her’separate use for life with power to her to appoint by will, etc.; and in case of testator’s death, designating David Dickerson as substitute trustee. In same instrument testator reserved the' *210right to collect and appropriate the dividends at his own discretion, and also the right to revoke the trust. At his death the stock remaining in same condition was delivered by the bank to David Dickerson, the substituted trustee, by whom it is now held.
It is difficult to conceive how the testator could have more effectually impressed, upon the securities, present trusts in favor of his respective children, without selecting a third party to act as trustee and delivering the securities to him. To do that, was not necessary to the creation of valid trusts. It is well settled that the owner of personal property may impress upon it a valid present trust, either by a declaration that he holds the property in trust, or by a transfer of the legal title to a third party upon certain specified trusts. In other words, he may constitute either himself or another person trustee. If he makes himself trustee no transfer of the subject matter of the trust is necessary; but, if he selects a third party, the subject of the trust must be transferred to him in such mode as will be effectual to pass the legal title : Bispliam’s Equity, 78; Perry on Trusts, Sects. 96, 98 ; Hill on Trustees, 117, et seq. Where, as in this case, the facts show an executed intention or purpose, coupled with an express trust in the donor, for the benefit of the objects of his bounty, unrevoked by him at the time of his death, such a trust is clearly valid against everybody except creditors. A reserved right of revocation is not inconsistent with the creation of a valid trust. If the right is not exercised during the lifetime of the donor, and according to the terms in which it is reserved, the validity of the trust remains unaffected as though there never had been a reserved right of revocation : Stone v. Hackett, 78 Mass., 227. In that case a delivery of railroad stock, without consideration, in trust to pay the income to the donor for life, and at his death to transfer the shares to charities, with a clause of revocation, was held good against the widow, who claimed her share in the same as part of her husband’s estate.
There is nothing in the transaction to indicate that either of the trusts was intended to take effect only on the death of the testator, and were therefore testamentar}'. On the contrary everything that was done by him points to an intention to create a present trust in favor of each of his children. If he had died intestate, they would have been clearly entitled to the securities set apart by him and impressed with trusts in their favor. Even in his will he recognizes the existence of previously created trusts, in favor of his children, in which, as he says, “ no terms of trusts were declared,” and speaks of his intention to set forth the same in his will; and we find that in that he does not attempt to revoke the trusts previously *211created, but merely to qualify tbe terms thereof to some extent. If it be true then that he did create absolute and unconditional trusts in favor of his children, respectively, and designate himself as their trustee, the trusts thus created could not be revoked by his undertaking to annex thereto special terms or qualifications not expressed in the original declarations of trust. If the eestuis que trust choose to respect the testamentary wish of their father, and accept the qualified terms specified in his will they do not thereby renounce their right to the securities which were the subjects of the respective trusts, and thus preclude themselves from claiming the same as valid gifts inter vivos. In other words they may accept the additional or modified terms of trust expressed in the will and still retain their right to the securities as valid gifts from their father to them in his lifetime, subject however to such self-imposed qualifications.
It follows from what has been said, that the securities in question were subjects of valid trusts created by the testator, in favor of his children, prior to his decease, and having so continued, unrevoked by his will or otherwise, they should be treated as gifts inter vivos, and therefore no part of his personal estate at the time of his death.
It is scarcely necessary to add that such gifts, made in good faith as these were, cannot be impeached on the ground that they are a fraud upon the rights of the widow. Nothing is better settled than the power of a husband to dispose of his personal property in good faith, by gift or otherwise, during coverture, free from all post mortem claims thereon by his widow: Ellmaker v. Ellmaker, 4 Watts, 91; Pringle v. Pringle, 59 Pa., 281.
Decree affirmed and appeal dismissed at the costs of appellant.